Action to recover the amount of a policy of accident insurance in which plaintiff was named as beneficiary. After a trial before the court and a jury, a verdict was rendered in favor of plaintiff for the full amount of the policy. From the judgment thereon entered defendant appeals. Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event. The sole question litigated was whether the death of the insured as the result of inhaling carbon monoxide gas was accidental or suicidal. Implicit in the jury’s verdict is a finding that such death was the result of accident. In our opinion the verdict is against the weight of evidence. Hagarty, Adel and Taylor, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote to affirm the judgment.